IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                        APRIL SESSION, 1997         FILED
                                                       July 2, 1997

                                                 Cecil Crowson, Jr.
STATE OF TENNESSEE,         )                       Appellate C ourt Clerk
                            )   No. 02C01-9604-CC-00126
      Appellee              )
                            )   MADISON COUNTY
vs.                         )
                            )   Hon. FRANKLIN MURCHISON, Judge
WILLIAM HERBERT STITTS,     )
                            )   (Aggravated Robbery)
      Appellant             )



For the Appellant:              For the Appellee:

DANIEL J. TAYLOR                CHARLES W. BURSON
Assistant Public Defender       Attorney General and Reporter
227 West Baltimore Street
Jackson, TN 38301               M. ALLISON THOMPSON
                                Assistant Attorney General
GEORGE MORTON GOOGE             Criminal Justice Division
District Public Defender        450 James Robertson Parkway
                                Nashville, TN 37243-0493


                                JAMES G. (JERRY) WOODALL
                                District Attorney General

                                DONALD H. ALLEN
                                Asst. District Attorney General
                                P. O. Box 2825
                                Jackson, TN 38302




OPINION FILED:

AFFIRMED PURSUANT TO RULE 20



David G. Hayes
Judge
                                      OPINION



       The appellant, William Herbert Stitts, was found guilty by a Madison

County jury of aggravated robbery, a class B felony. Following his conviction,

the appellant was sentenced to twelve years in the Department of Correction. In

this appeal as of right, the appellant contends that the evidence is insufficient to

support his conviction for aggravated robbery. After a review of the record, we

affirm the judgment of the trial court pursuant to Rule 20, Tenn. Ct. Crim. App. R.



       The proof at trial established that Harry Allen Stimpson and his wife,

Jackie Stimpson, are the owners of The Olive Branch, a health food store in

Jackson. On December 23, 1995, a man brandishing a tire iron entered the

store and forcibly removed between five and six hundred dollars from the cash

register. Additionally, while being struck on the head with the tire iron, Mr.

Stimpson was robbed of his wallet, which contained approximately thirty to fifty

dollars. During the course of the robbery, the perpetrator also "stomped" Mrs.

Stimpson. Both victims described the robber as a "black male, medium

complexion, height around 6'2" to 6'3", weighing between 225 to 250 pounds,

having a round face with a moustache and wearing a green Army-type

camouflage jacket, jeans, and low cut black shoes or boots." Both victims later

identified the appellant from a police photographic line-up. Immediately following

the robbery, a witness outside the store observed a man running beside the

store building. The man then climbed over a privacy fence at the back of the

property. Police officers made a plaster cast of a shoe print found in the mud at

this location. A forensic scientist with the Tennessee Bureau of Investigation

testified that the shoe print cast was consistent in size, shape, and tread design

with a pair of black shoes owned by the appellant. During their testimony, both

victims positively identified the appellant as the perpetrator.




                                          2
       It is undisputed that the perpetrator, by means of a deadly weapon,

knowingly obtained money and property from the persons of the victims by

violence. See Tenn. Code Ann. § 39-13-402 (1991). Moreover, the proof

establishes that a rational trier of fact could find, beyond a reasonable doubt, that

the appellant was the perpetrator. Tenn. R. App. P. 13(e). In State v. Strickland,

this court held that the testimony of a victim identifying the perpetrator is

sufficient in and of itself to support a conviction. State v. Strickland, 885 S.W.2d

85, 87-88 (Tenn. Crim. App.1993). Accordingly, after a review of the evidence in

this case, we conclude that this is an appropriate case for affirmance under Rule

20 of the Court of Criminal Appeals.




                                    ____________________________________
                                    DAVID G. HAYES, Judge


CONCUR:



__________________________________
JOSEPH M. TIPTON, Judge



__________________________________
WILLIAM M. BARKER, Judge




                                          3